Citation Nr: 0818462	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-31 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the right knee.

2. Entitlement to service connection for degenerative joint 
disease of the left knee.

3. Entitlement to service connection for degenerative joint 
disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in which the RO denied the benefits 
sought on appeal.  The appellant, who had active service from 
March 1978 to April 1980, subsequently moved from South 
Carolina to Virginia and her claims file was transferred to 
the RO in Roanoke, Virginia.  The appellant then appealed the 
August 2002 rating decision to the BVA.  Thereafter, the RO 
in Roanoke, Virginia referred the case to the Board for 
appellate review.

In a February 2005 decision, the Board denied the appellant's 
claims of entitlement to service connection.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2006 Order, 
the Court vacated and remanded the Board's February 2005 
decision in light of a Joint Motion to Remand submitted by 
the parties.  As such, the appeal was returned to the Board 
for compliance with the instructions set forth in the July 
2006 Joint Motion to Remand.  In December 2006, the Board 
remanded the veteran's claim, in accordance with the Joint 
Motion, for the purpose of obtaining a new VA examination and 
etiological opinion.  


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the right 
knee did not have its onset in service or within one year of 
service.

2.  The veteran's degenerative joint disease of the left knee 
did not have its onset in service or within one year of 
service.

3.  The veteran's degenerative joint disease of the right 
shoulder did not have its onset in service or within one year 
of service.


CONCLUSIONS OF LAW

1. Degenerative joint disease of the right knee was not 
incurred in or aggravated by service nor may it be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.303, 3.307, 3.309 (2007).

2. Degenerative joint disease of the left knee was not 
incurred in or aggravated by service nor may it be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.303, 3.307, 3.309 (2007).

3. Degenerative joint disease of the right shoulder was not 
incurred in or aggravated by service nor may it be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from claims 
for service connection for degenerative joint disease of the 
knees, bilaterally, and the right shoulder.  The Board notes 
that the veteran's claims were received in February 2002.  In 
March 2002, prior to its adjudication of these claims, the RO 
provided notice to the veteran regarding the VA's duty to 
notify and to assist.  The veteran was aware that it was 
ultimately the veteran's responsibility to give VA any 
evidence pertaining to her claims.  Specifically, the VCAA 
notification instructed the veteran to provide any relevant 
evidence in the veteran's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate her claims; (2) informed the 
veteran about the information and evidence that VA will seek 
to provide; (3) informed the veteran about the information 
and evidence that the veteran is expected to provide; and (4) 
requested that the veteran provide any evidence in her 
possession that pertains to her claims.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the 
March 2002 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for any 
of her claims, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
her claims for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
veteran was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough, the examination in this case 
is adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.  

Further, the veteran's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence she is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the veteran 
currently has a claimed disability.  Absent proof of a 
present disability, there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).


Bilateral Degenerative Joint Disease of the Knees

The veteran claims that she has degenerative joint disease of 
both knees as a result of service.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against her claims.

In this case, the veteran's service medical records show that 
she was seen on numerous occasions for multiple joint pain, 
including her knees.  A January 1979 medical report 
documented the veteran's complaints of depression and 
multiple joint pain; however, a physical examination found no 
evidence of arthritis.  In May 1979, the veteran was seen for 
a one week history of right knee pain.  X-rays were noted to 
be "O.K."  A physical examination also revealed no 
significant findings, as the right knee appeared stable and 
exhibited full range of motion.  The only finding was mild 
crepitus.  The diagnostic assessment was mild chondromalacia.

The veteran was placed on profile in October 1979 for 90 days 
because of arthritis in her legs and back.  However, no 
radiographs were associated with that report to confirm the 
presence of arthritis.  In November 1979, the veteran was 
seen for complaints of right knee pain after falling down.  
It was noted that no edema or free fluid was present in the 
right knee.  In December 1979, the veteran underwent a 
rheumatology consultation for multiple joint pain.  At that 
time, the assessment was that the veteran had diffuse 
polyarthralgia with the etiology not apparent; no evidence of 
actual synovitis on examination; normal range of motion of 
all joints with no evidence of chondromalacia/hypermobility 
of joints; and intact neurologic examination.  The examiner 
also noted that a review of all x-rays was normal.  The 
veteran was seen in rheumatology in January 1980 after 
reporting long-standing pain in her knees; however, no 
significant disease was found.  At her separation examination 
in April 1980, the veteran gave a positive response when 
asked about swollen or painful joints.  However, a clinical 
evaluation was negative.

The Board reviewed VA outpatient treatment records dated from 
1981 to 2003, none of which make any reference to arthritis 
of the knees.  In March 1981, the veteran was seen with a 
history of flat feet with chronic left lower leg pain.  It 
was noted that the veteran had undergone a workup at an Army 
Hospital and had received an appointment to the VA clinic for 
an unknown reasons.  She was noted to be without complaints.  
The assessment was that she was a healthy female and was 
discharged from the clinic.  In July 1983, the veteran was 
seen with complaints of pain in both legs.  She stated that 
she had crampy tiredness in both legs (muscular) after 
standing in the salon at the sink all day.  She was noted to 
have varicose veins and wanted support hose for her legs.  
Physical examination was negative for findings and she was to 
use support hose and stay off of her feet as much as 
possible.  The assessment was lower extremity muscle strain.  
In July 1989, the veteran was seen with a two year history of 
pain in the legs at rest and walking.  It was noted that the 
veteran had had a normal neurological/vascular examination 
and the assessment was non-vascular pain of the lower 
extremities with minimal varicose veins.  A November 1989 
electodiagnostic consultation for complaints of leg pain was 
noted to be within normal limits.  A March 1991 entry 
documents the veteran's history of her knee occasionally 
buckling, although no objective findings were documented.

In connection with her claims, the veteran underwent a VA 
compensation examination in July 2002.  At that time, the 
veteran complained of bilateral knee pain.  She reported that 
she had sustained a contusion of her left knee in service, 
although she provided no specific details of her alleged 
injury.  Upon physical examination, both knees were stable 
and were able to move from zero degrees of extension to 140 
degrees of flexion.  The left knee exhibited subpatellar 
crepitation and parapatellar tenderness.  X-rays of the knees 
were not taken.  The diagnoses included chondromalacia of the 
left knee and intermittent patellofemoral symptoms of the 
right knee.

The veteran was afforded another VA compensation examination 
in October 2003 to determine whether she has a disability 
involving either knee as a result of service.  The examiner 
noted that she had reviewed the veteran's claims file, 
including her service medical records.  The veteran reported 
that she injured one of her knees in basic training when she 
accidentally hit a wall, and that she fell on her knees a lot 
during basic training.  A physical examination revealed 
crepitus in both knees, with no other significant findings.  
X-rays revealed mild degenerative changes in the medial knee 
joint.  The examiner diagnosed the veteran with mild 
degenerative joint disease of the knees.

Based on a review of the claims file, the examiner stated 
that it was least likely that her current diagnosis of 
arthritis was related to her military service because she 
went 8 years, according to medical records, without being 
seen for knee complaints.  The examiner also stated that the 
veteran's occupation as a hairdresser and maintenance worker, 
along with her weight, could cause increased symptoms of knee 
pain.

In accordance with the July 2006 Joint Motion and Order, the 
veteran was afforded an additional VA examination in March 
2007 in view of some of the identified inadequacies in the 
October 2003 VA examination.  At that time, the veteran 
reported with knee pain, stiffness, weakness, giving way, 
incoordination, locking, and weekly flare-ups, bilaterally.  
The examiner noted that her gait was affected, as she was 
waddling.  Crepitus, tenderness, and painful movement were 
noted on examination, bilaterally.  Mild degenerative change 
was observed via x-ray, bilaterally, and no other abnormality 
was seen.  The veteran's diagnosis of bilateral, mild 
degenerative arthritis of the medial compartment was 
unchanged since her last examination in October 2003.  

Ultimately, the examiner stated that the veteran's 
degenerative joint disease of the knees was not caused by, or 
a result of, her military service.  As to the significance of 
the inservice diagnosis of chondromalacia and arthritis, the 
examiner stated that it is common for a medical provider, 
when assessing joint pain, to assign a provisional diagnosis 
of chondromalacia or arthritis (pending confirmation by x-ray 
evidence and/or other testing).  However, in the veteran's 
case, those diagnoses were not confirmed.

To support the finding, the examiner noted that the veteran's 
service medical records, although positive for complaints of 
joint pain during service, did not confirm the existence of a 
chronic disorder through testing.  Rather, the examiner noted 
that all of her testing was normal, and that the veteran did 
not have arthritis in service.  Although the veteran reported 
generalized leg pain in July 1983, the examiner noted that 
the veteran was diagnosed with varicose veins (which can 
cause generalized leg pain).  The examiner also stated that, 
at that time, the veteran was appropriately treated with 
support hose, and that this occurrence of generalized leg 
pain does not imply any connection to the joints or arthritis 
of the joints.

Finally, at the time of her first diagnosis of arthritis in 
October 2003, the veteran was 60 years old and 50 pounds over 
her discharge weight.  At the time of the 2007 VA 
examination, the veteran was 63 years old and 55 pounds over 
her discharge weight.  Thus, the examiner concluded that the 
veteran's mild arthritis in the knees, bilaterally, was 
consistent with her age and weight gain, rather than a result 
of an inservice injury. 

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence remains contrary to the 
veteran's claim for service connection for degenerative joint 
disease of the knees.  The veteran's service medical records 
show that she was seen on numerous occasions for multiple 
joint pain, including the knees.  A May 1979 medical record 
lists a diagnosis of mild chondromalacia after the veteran 
reported a one week history of right knee pain.  However, x-
rays from December 1979 were normal, and no clinical findings 
were shown at the veteran's separation physical examination 
in April 1980.  Furthermore, none of the service medical 
records include x-ray evidence of arthritis involving either 
knee.  Thus, no chronic disability involving degenerative 
joint disease of either knee was shown in service.  Moreover, 
arthritis involving either knee was not identified within one 
year of the veteran's separation from active duty.

In fact, arthritis of the knees was not identified by x-ray 
until October 2003, approximately 23 years after service.  
Therefore, the veteran has not established chronicity with 
regard to a bilateral knee disorder from the time of service 
or one year thereafter, to demonstrate that her arthritis has 
been a chronic condition since her period of active duty.  
Further, there is no evidence of contemporaneous x- rays of 
the knees supporting any of the physical profile reports 
diagnoses of arthritis involving the lower extremities.  In 
September 1979, the veteran was diagnosed with pes planus 
when she complained of knee pain.  The December 1979 
rheumatology consultation for diffuse polyarthralgia, 
including of the lower extremities, clearly indicates that 
all x-rays were normal.  Moreover, the 2007 VA examiner, who 
reviewed all of the pertinent evidence of record, stated that 
the diagnosis of arthritis in service was never confirmed by 
x-ray or testing, and that it is common for a medical 
provider, in assessing joint pain, to assign a provisional 
diagnosis of chondromalacia or arthritis.  Further, the 
examiner stated that the complaints of leg pain in 1983 were 
correctly attributed to the veteran's varicose veins and not 
to the joints.  According to the March 2007 VA examiner, the 
veteran's bilateral degenerative joint disease was not 
incurred in service, not present during service, and is 
instead typical of an individual of the veteran's age and 
weight.  The Board attaches significant probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  

The only evidence of a relationship between the veteran's 
degenerative joint disease of the knees and her period of 
military service is the veteran's own lay statements.  
However, since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render a medical opinion as to either the cause or diagnosis 
of an orthopedic disability, her statements are of little 
probative value in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for degenerative joint disease of the 
knees, bilaterally.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the- doubt standard applies, 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102, and the appeal is denied.


Degenerative Joint Disease of the Right Shoulder

The veteran claims that she has degenerative joint disease of 
the right shoulder as a result of service.  For the reasons 
that follow, the Board finds that the preponderance of the 
evidence is against her claim.

As noted, the veteran's service medical records show that she 
was seen on numerous occasions for multiple joint pain.  
However, the veteran reported right shoulder pain 
specifically on only one occasion in January 1980 although 
there were the complaints of multiple joint pain including 
bilateral arm numbness.  No diagnosis was provided.  Her 
April 1980 separation examination report also made no 
reference to the right shoulder.

A June 1980 VA examination report does not include any 
complaint or finding concerning the right shoulder.  VA 
outpatient treatment records show that the veteran was seen 
in June 1986 for pain in her neck and left shoulder.  
However, that report later refers to pain in both shoulders.  
In December 1988, the veteran was seen for pain in her neck 
and shoulders after stretching her arms.  The diagnostic 
assessment was neck and shoulder pain, likely secondary to 
muscle tear.  A January 1991 report noted that the veteran 
had pain in her neck and shoulder as a result of her 
occupation as a hairdresser.

When examined by VA in July 2002, the veteran reported pain 
over the top of her right shoulder posteriorly; however, she 
was unable to recall any significant injury or dislocation to 
her arm or shoulder.  A physical examination of the right 
shoulder showed no present functional abnormality.  The 
diagnosis was mild tendonitis, intermittent, of the right 
shoulder, with a normal physical examination.

At the time of her October 2003 VA examination, the veteran 
reported that she first experienced right shoulder pain after 
falling down and landing on some rocks during basic training.  
However, she explained that she failed to report this 
incident.  A physical examination revealed no significant 
findings, although X-rays revealed mild degenerative changes 
of the glenohumeral and acromioclavicular joints.  The 
diagnosis was mild degenerative joint disease of the 
shoulders.  The examiner commented that it would be pure 
speculation to connect the veteran's mild arthritis of the 
right shoulder to complaints in the military.  The examiner 
then stated that "Her occupation as a hair dresser would have 
aggravated the shoulder, if there was more than just a strain 
that went undiagnosed in the military."

The veteran was afforded an additional VA examination in 
March 2007.  The examiner noted a review of the record.  At 
the time of the examination, the veteran reported aching in 
the shoulder upon waking, that it had become progressively 
worse with time, that she had difficulty lifting, and that 
she was unable to perform repetitive movements.  Her previous 
diagnosis of degenerative joint disease was confirmed.

Ultimately, the examiner stated that the veteran's 
degenerative joint disease of the right shoulder was not 
caused by, or a result of, her military service.  To support 
her finding, the examiner noted that the veteran's service 
medical records, although positive for complaints of joint 
pain during service, did not confirm the existence of a 
chronic disorder through testing.  Rather, the examiner noted 
that all of her testing was normal, and that the veteran did 
not have arthritis in service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for degenerative joint 
disease of the right shoulder.  Although the veteran was 
treated for right shoulder pain on one occasion in service, 
no chronic disability involving the right shoulder was 
demonstrated.  In addition, arthritis of the right shoulder 
was not shown within one year of the veteran's separation 
from service.  Rather, arthritis was first diagnosed in 
October 2003, at which time a VA examiner was unable to 
relate this disability to the veteran's period of active 
military service.  The March 2007 VA examiner opined that the 
veteran's degenerative joint disease of the right shoulder 
was not incurred in service and was not present during 
service.

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for degenerative joint disease of the 
right shoulder.  In reaching this decision, the Board notes 
that the veteran's statements concerning the etiology of her 
degenerative joint disease of the right shoulder are of 
little probative value.  See Espiritu, supra. On the other 
hand, the Board again attaches significant probative value to 
the March 2007 VA opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean.  Hence, her appeal is 
denied.




ORDER

Service connection for degenerative joint disease of the 
right knee is denied.

Service connection for degenerative joint disease of the left 
knee is denied.

Service connection for degenerative joint disease of the 
right shoulder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


